Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 12, 2021 has been entered.

Terminal Disclaimer

The terminal disclaimer filed on 23rd of December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/008,873 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Response to Arguments

Regarding applicants arguments directed to unaddressed claims. A 2nd non-final is issued.

Regarding applicants arguments directed at the 35 U.S.C. 102, the examiner respectfully agrees partially and enters Koum et al. (US 20170006577 A1) into the record and a new grounds of rejection can be found below.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan- Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1)


Regarding claim 1, Dotan-Cohen teaches a computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics)

([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread)
and controlling communication of a notification ([0063] displaying the notification; [0056] or hiding and not displaying the message at all) regarding the new message ([0070-0071; new message in the thread) associated with the thread to the user based on the determined level of interest of the user, ([0068] user interests) and the obtained measure of similarity ([0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above), and timing information of the newly received electronic message that is added to the thread)
Dotan Cohen does not explicitly teach obtaining timing information indicating a time of communicating a most recent notification associated with the thread the most recent notification associated with the second topic; and controlling communication of a notification regarding the new message associated with the thread to the user based on the obtained timing information
In an analogous art Koum teaches obtaining timing information indicating a time of communicating a most recent notification (previous notification) associated with the thread, the most recent notification associated with the second topic (previous message, with previous topic); (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information)
and controlling communication of a notification (a new notification) regarding the new message associated with the thread (new message with new topic) to the user based on the obtained timing information (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining the last notification received for the user, and based on the timing information of the last notification determine if the user should receive the notification regarding the new message as is taught by Koum.
The suggestion/motivation for doing so is to be able to better manage notifications 0002-0006.


Regarding claim 6, Dotan-Cohen in view of Koum teach the method of claim 1 and is disclosed above, Dotan-Cohen further teaches controlling communication of a notification (0063-0064; displaying a notification associated with the electronic message) associated with the thread to the user further comprises:
communicating the notification in response to determining that the determined level of interest of the user exceeds a predetermined threshold (0023; 0055; supplemental information such as user preferences and interests and context data; supplemental confidence score greater than a threshold; that is the message is added to the thread and a notification is sent (equivalent to in response to)) value and in response to at least one of:
determining that the obtained timing information meets a predetermined timing requirement; and determining that the obtained measure of similarity (relevance confidence score) meets a
predetermined similarity requirement (0045-0047; 0055; relevance confidence score above a threshold; where the relevance is determined based on similarity of topics; [0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above), and timing information of the newly received electronic message that is added to the thread)


Regarding claim 13, Dotan-Cohen teaches a computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics
obtaining a measure of similarity ([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread) and 
determining whether to communicate a notification ([0063] displaying the notification; [0056] or hiding and not displaying the message at all; If the message is displayed then so is the notification, and if the message is not displayed but hidden then the notification is not displayed) regarding the new message associated with the thread ([0070-0071; new message in the thread)  to the user based on the determined level of interest of the user, and the obtained measure of similarity  ([0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above))
	Dotan-Cohen does not disclose obtaining timing information relating to a timing of communicating a most recent notification associated with the thread, the most recent notification associated with the second topic and determining whether to communicate a notification regarding the 
In an analogous art Koum teaches obtaining timing information indicating a time of communicating a most recent notification (previous notification) associated with the thread, the most recent notification associated with the second topic (previous message, with previous topic); (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information)
and determining whether to communicate a notification (0016; displaying or [0015] suppressing) regarding the new message associated with the thread to the user based on the obtained timing information, (0008; 0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares  the difference to the muting period and determine whether to send the notification, or prevent sending, to the user based on the time information, where the notification includes sender, time, topic, and chat session information; where the muting the notification will eliminate or mute the notifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining the last notification received for the user, and based on the timing information of the last notification determine if the user should receive the notification regarding the new message as is taught by Koum.
The suggestion/motivation for doing so is to be able to better manage notifications 0002-0006.


Regarding claim 14, Donta Cohen disclose a computer-implemented method for controlling notifications to a user of an electronic messaging system, the method comprising: ([0014] method performed by a computer)
determining a level of interest ([0068] determining the users interests) of the user in a first topic in a new message ([0045] electronic message and its topic) of a thread ([0045] thread) of the electronic messaging system, ([0045; 0068] determining a user’s interests and comparing them to the topic of the new message that is part of a thread of common participants)
the thread including the first topic and a second topic; ([0045; 0068] a thread including a group of participants with a plurality of different that are similar topics
obtaining a measure of similarity ([0045] determining similarity) between the first topic of the thread (0045; topic of the first message) and the second topic associated with the most recent notification associated with the thread (see mapping above for most recent notification); ([0045] determining the similarity between the electronic message topic and the topics historical messages of the thread) and 
preventing communication of a notification ([0063] displaying the notification; [0056] or hiding and not displaying the message at all) regarding the new message ([0070-0071; new message in the thread) associated with the thread to the user based on the determined level of interest of the user, ([0068] user interests) and the obtained measure of similarity([0063-0064; 0068; 0070-0071] adding the message to the thread and transmitting a notification to the user based on the user feature comparison and extraction process using user interest (see mapping above for user interest), the similarity between the messages (see mapping above), and timing information of the newly received electronic message that is added to the thread)
Dotan-Cohen does not disclose preventing communication of a notification regarding the new message associated with the thread to the user based on the obtained timing information 
In an analogous art Koum teaches obtaining timing information indicating a time of communicating a most recent notification (previous notification) associated with the thread, the most recent notification associated with the second topic (previous message, with previous topic); (0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares the difference to the muting period and determine whether to send the notification to the user based on the time information, where the notification includes sender, time, topic, and chat session information) and 
preventing communication of a notification regarding the new   message associated with the thread to the user based on the obtained timing information (0008; 0066; 0073; determining the amount of time that has passed since the last notification to the user, and compares  the difference to the muting period and determine whether to send the notification, or prevent sending, to the user based on the time information, where the notification includes sender, time, topic, and chat session information; where the muting the notification will eliminate or mute the notifications)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen to include determining the last notification received for the user, and based on the timing information of the last notification determine if the user should receive the notification regarding the new message as is taught by Koum. 
The suggestion/motivation for doing so is to be able to better manage notifications 0002-0006.










Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) as applied to claim 1 above, and further in view of Sastry et al. (US 20080082607 A1).


Regarding claim 2, Dotan-Cohen in view of Koum teach the method of claim 1, and is disclosed above, Dotan-Cohen in view of Koum do not explicitly teach wherein obtaining a measure of similarity between the first topic of the thread and the second topic comprises: obtaining a hierarchical representation of a plurality of topics, the plurality of topics including the first topic of the thread and the second topic; and determining a measure of distance between the first topic of the thread and the second topic in the hierarchical representation.
In an analogous art Sastry teaches obtaining a hierarchical representation of a plurality of topics (topics and subtopics or discussion thread), the plurality of topics including the first topic of the thread (Topic post 32) and the second topic (sub-thread topic Reply3 -38); ([0030-0033; Fig 2] In Discussion Thread 30, there includes a topic post, and a sub-thread 50 which includes topic of Reply 3 as a sub- thread with topic Reply 3-38)
and determining a measure of distance between the first topic of the thread and the second topic in the hierarchical representation ([0030-0033] the sub-thread topic 38 (second topic) is a child node (equivalent to determine a measure of distance between the topic) of thread topic 32, represented in tree structure in Fig 2 (equivalent to hierarchical representation))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include structuring sub-topics in a tree structure where some replies are represented as sub-thread topics as is taught by Sastry
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread.


Regarding claim 3, Dotan-Cohen in view of Koum in view of Sastry teach the method of claim 2, and is disclose above, Dotan-Cohen in view of Koum do not disclose but in an analogous art Sastry teaches wherein the measure of distance is representative of an ontology relationship between the first topic of the thread and the second topic in the hierarchical representation ([0030-0033; 0038] the sub- thread topic 38 (second topic) is a reply to topic 32, and in turn is a child node based on tags generated by the system to determine the relationship (equivalent to determine a measure of distance is representative of an ontology relationship between the topics) of thread topic 32, represented in tree structure in Fig 2 (equivalent to hierarchical representation))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include structuring sub-topics in a tree structure where some replies are represented as sub-thread topics based on tags indicating a relationship between topics as is taught by Sastry
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Sastry et al. (US 20080082607 A1) as applied to claim 2 above, and further in view of Mikhailov et al (US 20180048604 A1)


Regarding claim 4, Dotan-Cohen in view of Koum in view of Sastry teach the method of claim 2, and is disclosed above, Dotan-Cohen in view of Koum in view of Sastry do not explicitly teach In an analogous art Mikhailov teaches wherein the measure of distance is representative of a number of hierarchical levels required to be traversed from the first topic of the thread and the second topic to a common ancestor of both the first topic of the thread and the second topic in the hierarchical representation ([0071] sub-topics that are related are placed under the same parent node, therefore the ancestors are the same since the parent is the same)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Sastry to include structuring topics in a tree structure where similar topics have common ancestors as is taught in Mikhailov
The suggestion/motivation for doing so is to be able to hierarchically manage topics in a thread


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Hardy et al. (US 20100262917 A1)


Regarding claim 5, Dotan-Cohen in view of Koum teach the method of claims 1, and is disclosed above, Dotan-Cohen in view of Koum do not explicitly teach further teaches further comprising: obtaining historical information relating to a previously determined level of interest of the user in the first topic of the thread; and wherein controlling communication of the notification associated with the thread to the user is further based on the obtained historical information
In an analogous art Hardy teaches further comprising: obtaining historical information relating to a previously determined level of interest of the user in the first topic of the thread; ([0049] determining the priority level of threads T1 and T2 based on the messages in the thread; the messages are old received messages and therefore are equivalent to historical information)
and wherein controlling communication of the notification associated with the thread to the user is further based on the obtained historical information ([0050-0051] altering the notifications behavior communicated to the user for the message in the thread based on the timing information, subject line comparison of all previous messages in the thread, and user configured thread prioritization settings)


The suggestion/motivation for doing so is to be able to better manage notifications of a thread

[0003]


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Leary (US 20150046371 A1)


Regarding claim 7, Dotan-Cohen in view of Koum teach the method of claim 1, and is disclosed above, Dotan-Cohen teaches wherein determining the level of interest of the user in the first topic of the thread comprises: identifying the first topic of the thread; ([0013] configuring by the user through a user interface priority assessment criteria for processing thread messages; [0025] where the criteria includes a subject line of the messages (equivalent to a topic))
Dotan-Cohen in view of Koum do not explicitly teach detecting at least one of a sentiment of content added to the thread by the user; a dwell time of the user on one or more messages of the thread; a user response to a notification relating to the identified topic; and a pointing position of the user when viewing messages of the thread; and determining a level of interest of the user in the identified topic based on the detection results.
In an analogous art Leary teaches detecting at least one of a sentiment of content added to the thread by the user; (0016; using the users posts to determine sentiment towards a topic)
a dwell time of the user on one or more messages of the thread; (Limitations skipped based on “at least one of”) a user response to a notification relating to the identified topic; (Limitations skipped based on “at least one of”) and 
a pointing position of the user when viewing messages of the thread; (Limitations skipped based on “at least one of”) and 
determining a level of interest of the user in the identified topic based on the detection results (0013; 0016; 0019; 0086-0087; determining a user interest in a topic of a thread based on sentiment expressing like or dislike)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include determining like or dislike of a thread based on sentiment of users post as is taught by Leary
The suggestion/motivation for doing so is to be able to better determine user interests


Regarding claim 8, Dotan-Cohen in view of Koum in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum do not explicitly teach but Leary teaches wherein detecting a sentiment of content added to the thread by the user comprises: detecting a message added to the thread by the user; and processing the message with a sentiment analysis algorithm to identify a positive, neutral or negative sentiment of the detected message (0013; 0016; 0019; 0086-0087; identifying a user’s post in a thread and performing sentiment analysis to determine if the user is likes or dislikes the topic)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum to include determining like or dislike of a thread based on sentiment of users post as is taught by Leary
The suggestion/motivation for doing so is to be able to better determine user interests








Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Leary (US 20150046371 A1) and further in view of Beausoleil et al. (US 9298355 B1)
Regarding claim 9, Dotan-Cohen in view of Koum in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly teach wherein detecting a dwell time of the user on one or more messages of the thread comprises: detecting at least one of a scrolling speed and a pattern of gaze movement of the user when viewing the one or more messages of the thread
In an analogous art Beausoleil teaches wherein detecting a dwell time of the user on one or more messages of the thread comprises: detecting at least one of a scrolling speed and a pattern of gaze movement of the user when viewing the one or more messages of the thread (Col 3 Lines 47-62; stopping the scrolling (equivalent to scrolling speed) when a user selects to reply to an existing message in the thread)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to determine users interaction with a thread of interest, user interaction such as scrolling behavior of the user as is taught by Beausoleil
The suggestion/motivation for doing so is to be able to better determine user interests


Regarding claim 12, Dotan-Cohen in view of Koum in view of Leary the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly teach wherein detecting a pointing position of the user when viewing messages of the thread comprises: detecting the pointing position based on one of a touch location at which the user touches a display; or a display position of a cursor controlled by the user
In an analogous art Beausoleil teaches wherein detecting a pointing position of the user when viewing messages of the thread comprises: detecting the pointing position based on one of a touch location at which the user touches a display; or a display position of a cursor controlled by the user (Col. 3. Lines 47-62; hover cursor over selected message and Col 25 Lines 16-35; Col 26 Lines 63- Col 27 Line 19; determining the users interaction with the thread to include monitoring the users touch on the screen to determine the selection of a message, the device also include touch detection as part of the interaction with the GUI which is well known to include locations based touching around the screen)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to determine users interaction with a thread of interest, user interaction such as touch selection behaviors of the user as is taught by Beausoleil
The suggestion/motivation for doing so is to be able to better determine user interests


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al (US 20190171693 A1) in view of Koum et al. (US 20170006577 A1) in view of Leary (US 20150046371 A1) and further in view of Raitu et al. (US 20170118159 A1)


Regarding claim 10, Dotan-Cohen in view of Koum in view of Leary teach the method of claim 7, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly disclose, wherein detecting a user response to a notification relating to the identified topic comprises: communicating, to the user, the notification relating to the electronic message; and detecting dismissal of the notification without opening the electronic message
In an analogous art Ratiu teaches wherein detecting a user response to a notification relating to the identified topic comprises: communicating, to the user, the notification relating to the electronic message; (0022; receiving by the user a notification about a media message)
and detecting dismissal of the notification without opening the electronic message (0032; and dismissing by the user the notification without opening it)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to include detecting different user interaction with a notification such as dismissal of the notification without opening the message as is taught by Raitu
The suggestion/motivation for doing so is to be able to better determine user interests


Regarding claim 11, Dotan-Cohen in view of Koum in view of Leary and further in view of Raitu teach the method of claim 10, and is disclosed above, Dotan-Cohen in view of Koum in view of Leary do not explicitly teach but Raitu teaches wherein the notification comprises a link to a resource, and wherein detecting the user response to the notification relating to the electronic message comprises detecting that the user opens the link (0022; 0033; determine if the user interaction with the notification comprises selecting the link in the notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the thread topic management systems of Dotan-Cohen in view of Koum in view of Leary to include detecting different user interaction with a notification such selecting the link in the notification as is taught by Raitu
The suggestion/motivation for doing so is to be able to better determine user interests


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Abderrahmen Chouat Examiner
Art Unit 2451


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451